Exhibit 10.4

Execution Version

FOURTH AMENDMENT

TO

CREDIT AGREEMENT

Dated as of November 12, 2013

AMONG

NEW SOURCE ENERGY PARTNERS L.P.,

AS BORROWER,

BANK OF MONTREAL,

AS ADMINISTRATIVE AGENT,

ASSOCIATED BANK, N.A.,

AS SYNDICATION AGENT,

AND

THE LENDERS PARTY HERETO



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”) dated as of
November 12, 2013, is among NEW SOURCE ENERGY PARTNERS L.P., a Delaware limited
partnership, (the “Borrower”); each of the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”); and BANK OF MONTREAL, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of February 13, 2013 (as amended by
the First Amendment to Credit Agreement dated February 28, 2013, the Second
Amendment to Credit Agreement dated June 25, 2013 and the Third Amendment to
Credit Agreement dated October 29, 2013, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.

B. The Borrower desires to acquire substantially all of the outstanding Equity
Interests in (i) MCE, LP, a Delaware limited partnership and (ii) MCE GP, LLC, a
Delaware limited liability company, and has requested the Administrative Agent’s
and the Lenders’ consent to certain amendments to the Credit Agreement in
connection therewith.

C. The Borrower has requested and the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement.

D. NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter
into this Fourth Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all section and exhibit references in this Fourth Amendment
refer to sections or exhibits of the Credit Agreement.

Section 2. Amendment to the Credit Agreement.

2.1 Amendments to Section 1.02.

(a) Clause (a) of the definition of “Consolidated Net Income” is hereby amended
and restated in its entirety to read as follows:

(a) the net income of (i) MCE or (ii) any other Person in which the Borrower or
any Consolidated Subsidiary has an interest (which interest does not cause the
net income of such other Person to be consolidated with the net income of the
Borrower and the Consolidated Subsidiaries in accordance with GAAP), except to
the extent of the amount of dividends or distributions actually paid in cash
during

 

1



--------------------------------------------------------------------------------

such period by MCE or such other Person to the Borrower or to a Consolidated
Subsidiary, as the case may be; provided that in no event shall the amount of
dividends or distributions actually paid in cash during such period by MCE and
its subsidiaries to the Borrower or to a Consolidated Subsidiary and included in
Consolidated Net Income exceed 25% of Consolidated Net Income for such period
(calculated prior to giving effect to such dividends or distributions).

(b) The definition of “Subsidiary” is hereby amended by adding the following to
the end of such definition:

; provided that each of MCE, MCE GP and their respective subsidiaries shall be
deemed not to be Subsidiaries of the Borrower except for purposes of
Section 7.06, Section 7.09, Section 7.10, Section 7.25, Section 8.10,
Section 8.15, Section 9.09, Section 9.13 and Section 12.03(b).

(c) The definition of “Agreement” is hereby amended and restated in its entirety
to read as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment to
Credit Agreement dated as of February 28, 2013, the Second Amendment to Credit
Agreement dated as of June 25, 2013, the Third Amendment to Credit Agreement
dated as of October 29, 2013 and the Fourth Amendment to Credit Agreement dated
as of November 12, 2013, and as the same may from time to time be amended,
modified, supplemented or restated.

(d) The following definitions are hereby added where alphabetically appropriate
to read as follows:

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement dated
as of November 12, 2013, among the Borrower, the Administrative Agent and the
Lenders.

“Fourth Amendment Effective Date” has the meaning set forth in Section 3 of the
Fourth Amendment.

“MCE” means MCE, LP, a Delaware limited partnership.

“MCE GP” means MCE GP, LLC a Delaware limited liability company.

2.2 Amendment to Section 7.20. Section 7.20 is hereby amended by (i) deleting
“and” at the end of clause (c) of the first sentence of such Section 7.20,
(ii) adding the word “and” at the end of clause (d) of the first sentence of
such Section 7.20 and (iii) adding new clause (e) immediately thereafter to read
as follows:

(e) to make Investments in MCE and MCE GP in accordance with Section 9.05(l).

 

2



--------------------------------------------------------------------------------

2.3 Amendments to Section 9.05. Section 9.05 is hereby amended by (i) deleting
“and” at the end of clause (k) of such Section 9.05, (ii) re-lettering clause
(l) to be clause (m) thereof and (iii) by adding the following clause
(l) thereto:

(l) Investments made by the Borrower or any Subsidiary in MCE and MCE GP (i) on
the Fourth Amendment Effective Date (provided that the cash portion of such
Investment on the Fourth Amendment Effective Date shall not exceed $3,800,000
and such cash portion shall be applied by MCE to repay Debt of MCE existing on
the Fourth Amendment Effective Date) and (ii) after the Fourth Amendment
Effective Date, (A) so long as no Default or Event of Default has occurred and
is continuing or would result therefrom and (B) the Borrowing Base Utilization
Percentage does not exceed 90% after giving effect to each such Investment,
Investments (1) made solely with cash proceeds from the sale of the Borrower’s
common Equity Interests (which does not constitute Disqualified Capital
Stock),and provided that such Investment is made within three (3) Business Days
of the receipt of such cash proceeds by the Borrower or (2) in an aggregate
amount not to exceed $5,000,000 during any 12 month period (without regard to
any Investments made pursuant to the immediately preceding clause (1)).

Section 3. Conditions Precedent. This Fourth Amendment shall become effective on
the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Fourth Amendment
Effective Date”):

3.1 The Administrative Agent shall have received from the Lenders and the
Borrower counterparts (in such number as may be requested by the Administrative
Agent) of this Fourth Amendment signed on behalf of such Person.

3.2 No Default shall have occurred and be continuing as of the Fourth Amendment
Effective Date.

3.3 The Administrative Agent shall have received from the Borrower an executed
Guaranty Agreement.

3.4 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this
Fourth Amendment to be effective (and the Fourth Amendment Effective Date shall
occur) when it has received documents confirming or certifying, to the
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 3 or the waiver of such conditions as permitted hereby.
Such declaration shall be final, conclusive and binding upon all parties to the
Credit Agreement for all purposes.

 

3



--------------------------------------------------------------------------------

Section 4. Miscellaneous.

4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.

4.2 Ratification and Affirmation; Representations and Warranties. The Borrower
hereby (a) acknowledges the terms of this Fourth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force and effect as expressly amended
hereby; (c) agrees that from and after the Fourth Amendment Effective Date each
reference to the Credit Agreement in the other Loan Documents shall be deemed to
be a reference to the Credit Agreement, as amended by this Fourth Amendment; and
(d) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Fourth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date, (ii) no
Default or Event of Default has occurred and is continuing and (iii) no event,
development or circumstance has occurred which individually or in the aggregate
has resulted in, or could reasonably be expected to have, a Material Adverse
Effect.

4.3 Counterparts. This Fourth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fourth Amendment by telecopy, facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.

4.4 No Oral Agreement. This Fourth Amendment, the Credit Agreement, and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.

4.5 GOVERNING LAW. THIS FOURTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

4.6 Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Fourth Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 

4



--------------------------------------------------------------------------------

4.7 Severability. Any provision of this Fourth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.8 Successors and Assigns. This Fourth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[SIGNATURES BEGIN NEXT PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.

 

BORROWER:     NEW SOURCE ENERGY PARTNERS L.P.     By: New Source Energy GP, LLC,
    its general partner     By:   /s/ Kristian B. Kos       Kristian B. Kos    
  President and Chief Executive Officer

Signature Page to Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF MONTREAL,     as Administrative Agent and
Issuing Bank     By:   /s/ Gumaro Tijerina     Name:   Gumaro Tijerina    
Title:   Director

Signature Page to Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     BMO HARRIS FINANCING, INC.,     as a Lender     By:   /s/ Gumaro
Tijerina     Name:   Gumaro Tijerina     Title:   Director     ASSOCIATED BANK,
N.A.,     as a Lender     By:   /s/ Timothy Brendel     Name:   Timothy Brendel
    Title:   Senior Vice President     COMMONWEALTH BANK OF AUSTRALIA,     as a
Lender     By:   /s/ Damien Podagiel     Name:   Damien Podagiel     Title:  
Senior Associate     SOCIETE GENERALE,     as a Lender     By:   /s/ David
Bornstein     Name:   David Bornstein     Title:   Director     CIT FINANCE LLC,
    as a Lender     By:   /s/ John Feeley     Name:   John Feeley     Title:  
Vice President

Signature Page to Fourth Amendment to Credit Agreement